Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In the last line of paragraph [0051], “with a in a direction” should read “within a direction”.
In the second line from last of paragraph [0070], “wheels 502” should read “wheels 202”.
In line 6 of paragraph [0072], “motor 208” should read “motor 134”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rycroft (US 10,155,514 B2).
Regarding claim 1, Rycroft (Figure 8b) teaches a method for turning a vehicle in a front dig mode (low speed steering assistance (LSSA), Col. 14, Lines 44-48), the method comprising: engaging the front dig mode in response to: determining that speed of the vehicle is below 5a speed threshold (the vehicle speed is less than a maximum threshold value LSSA_speed_max, Col. 15, Lines 16-17); and determining that the amount that at least one of the front wheels of the vehicle is turned exceeds a turn threshold (a steering wheel 171 of the vehicle 100 is turned through an angle exceeding a predetermined threshold value steering_angle_threshold, Col. 15, lines 13-15); and while operating in the front dig mode: 10providing forward torque to the front wheels of the vehicle; and applying resistance to forward rotation of the inner back wheel of the vehicle; and providing forward torque to the outer back 15wheel of the vehicle (Col. 17, Lines 54-64).
	Regarding claim 2, Rycroft (Figure 8b) further teaches that applying resistance to the inner back wheel of the vehicle comprises at least one of: applying a brake to the inner back wheel of the 5vehicle; and applying backwards torque to the inner back wheel of the vehicle (Col. 15, Lines 23-27).
	Regarding claim 3, Rycroft further teaches that determining that the amount that at least one of the front wheels of the vehicle is turned exceeds a turn threshold comprises       determining that a steering wheel of the vehicle is 5turned past a first threshold (Col. 15, Lines 13-15).
	Regarding claim 9, Rycroft (figures 6 and 7) further teaches that the method of claim 1, further comprising: disengaging from the front dig mode in response to: determining that the speed of the vehicle is above the speed threshold (Col. 16, Lines 45-47, lines 53-56, and Col. 16, Line 65- Col. 17, Line 8); or 5determining that the amount that at least one of the front wheels of the vehicle is turned is below the turn threshold (Col. 16, Lines 31-37).
low speed steering assistance (LSSA), Col. 14, Lines 44-48), the system comprising: circuitry (VCU 10, Col. 7, Lines 34-61) configured to: engage the front dig mode in response to: 5determining that speed of the vehicle is below a speed threshold (the vehicle speed is less than a maximum threshold value LSSA_speed_max, Col. 15, Lines 16-17); and determining that the amount that at least one of the front wheels of the vehicle is turned exceeds a turn threshold (a steering wheel 171 of the vehicle 100 is turned through an angle exceeding a predetermined threshold value steering_angle_threshold, Col. 15, lines 13-15); and  10while operating in the front dig mode: provide forward torque to the front wheels of the vehicle; apply resistance to forward rotation of the inner back wheel of the vehicle; and provide forward torque to the outer back wheel of the vehicle (Col. 17, Lines 54-64).
Regarding claim 12, Rycroft (Figures 5 and 8) further teaches that when applying resistance to the inner back wheel of the vehicle, the circuitry is configured to perform at least one of: applying a brake to the inner back wheel of the 5vehicle; and applying backwards torque to the inner back wheel of the vehicle (Col. 15, Lines 23-27).
	Regarding claim 13, Rycroft further teaches that when determining that the amount that at least one of the front wheels of the vehicle is turned exceeds a turn threshold, the circuitry is configured to determine that a steering 5wheel of the vehicle is turned past a first threshold (Col. 15, Lines 13-15).
	Regarding claim 19, Rycroft further teaches that the circuitry is further configured to: disengage from the front dig mode in response to: determining that the speed of the vehicle is above the speed threshold (Col. 16, Lines 45-47, lines 53-56, and Col. 16, Line 65- Col. 17, Line .
Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ritz (US 6,588,858 B2).
	Regarding claim 1, Ritz teaches a method for turning a vehicle in a front dig mode, the method comprising: engaging the front dig mode in response to: determining that speed of the vehicle is below 5a speed threshold (the vehicle has a velocity that is less than a predefined limit velocity of 30 km/h, Col. 5, Lines 9-11); and determining that the amount that at least one of the front wheels of the vehicle is turned exceeds a turn threshold (steering angle 25 reaches and exceeds a predefined limit value of, for example, 50% of the maximum steering angle, Col. 5, Lines 11-13); and while operating in the front dig mode: 10providing forward torque to the front wheels of the vehicle; and applying resistance to forward rotation of the inner back wheel of the vehicle; and providing forward torque to the outer back 15wheel of the vehicle (Col. 5, Lines 13-31).
	Regarding claim 8, Ritz further teaches that while operating in the front dig mode: in response to determining that a differential of a back drive shaft of the vehicle is closed, opening 5the differential of the back drive shaft of the vehicle (Col. 5, Lines 35-39 and Lines 54-56).
	Regarding claim 11, Ritz teaches a system for turning a vehicle in a front dig mode, the system comprising: circuitry (Control system 23) configured to: engage the front dig mode in response to:  5determining that speed of the vehicle is below a speed threshold (the vehicle has a velocity that is less than a predefined limit velocity of 30 km/h, Col. 5, Lines 9-11); and determining that the amount that at least one of the front wheels of the vehicle is turned exceeds a turn threshold (steering angle 25 reaches and exceeds a predefined limit value of, for ); and while operating in the front dig mode: 10providing forward torque to the front wheels of the vehicle; and applying resistance to forward rotation of the inner back wheel of the vehicle; and providing forward torque to the outer back 15wheel of the vehicle (Col. 5, Lines 13-31).
	Regarding claim 18, Ritz further teaches that the circuitry, while operating in the front dig mode, is further configured to: in response to determining that a differential of 5back drive shaft of the vehicle is closed, open the differential of the back drive shaft of the vehicle (Col. 5, Lines 35-39 and Lines 54-56).
Allowable Subject Matter
Claims 4-7, 10, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach systems and methods for turning a vehicle in a front dig mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611             

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611